IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIAM C. DICKS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-5800

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 7, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

William C. Dicks, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the October 28, 2014, order denying

motion for postconviction relief in Columbia County Circuit Court case number 2010-

CF-000234. Upon issuance of mandate in this cause, a copy of this opinion shall be

provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.

App. P. 9.141(c)(6)(D).

WOLF, THOMAS, and OSTERHAUS, JJ., CONCUR.